     Case 5:20-cv-00233-TKW-MJF Document 12 Filed 09/30/20 Page 1 of 13




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         Panama City DIVISION

VALORY LEWIS,

      Plaintiff,

V.                                            CASE NO. 5:20cv233-TKW-MJF

MHM HEALTH
PROFESSIONALS, LLC.,

     Defendant.
_______________________/

                       FIRST AMENDED COMPLAINT

      Plaintiff, VALORY BROOKE LEWIS, hereby sues Defendant, MHM

HEALTH PROFESSIONALS, LLC, and alleges:

                          NATURE OF THE ACTION

      1.     This is an action brought under the Americans with Disabilities Act of

1990 (ADA), 42 U.S.C. §§ 12101 et seq.; and the Family and Medical Leave Act of

1993 (FMLA), 29 U.S.C. §§ 2612, 2624.

      2.     This action involves claims which are, individually, in excess of Fifteen

Thousand Dollars ($15,000.00), exclusive of costs and interest.
     Case 5:20-cv-00233-TKW-MJF Document 12 Filed 09/30/20 Page 2 of 13




                                    THE PARTIES

       3.     At all times pertinent hereto, Plaintiff, VALORY BROOKE LEWIS,

was a resident of Florida and was employed by Defendant in Sneads, Jackson County

at a Florida Department of Corrections (FDOC) facility known as Apalachee

Correctional Institution.

       4.     At all times pertinent hereto, Defendant, MHM HEALTH

PROFESSIONALS, LLC (“MHM”), existed under the laws of the State of Florida

as a foreign corporation and conducted business in Florida, including at an FDOC

facility located in Sneads, Jackson County, known as Apalachee CI, where it

employed Plaintiff as a Registered Nurse. Defendant MHM was an “employer” as

that term is used under the applicable laws identified above. Defendant was

Plaintiff’s employer as it relates to the claims asserted herein.

                            CONDITIONS PRECEDENT

       5.     Plaintiff satisfied all conditions precedent to this action in that Plaintiff

filed charges of discrimination with the FCHR and EEOC. This action is timely

filed thereafter.

                             STATEMENT OF FACTS

       6.     Plaintiff was employed by Defendant as a Registered Nurse at a Florida

Department of Corrections facility in Jackson County known as Apalachee




                                            2
        Case 5:20-cv-00233-TKW-MJF Document 12 Filed 09/30/20 Page 3 of 13




Correctional Institution from July 2014 to February 5, 2018, at which point her

employment with Defendant was wrongfully terminated.

          7.      At all times material to this action, Plaintiff suffered from a serious

medical condition (migraine headaches) of which Defendant was aware. Plaintiff’s

minor daughter1 also suffered from a serious medical condition of which Defendant

was aware. Thus Plaintiff was a member of a protected class due to Plaintiff’s actual

or perceived disability and record of impairment, and due to Plaintiff’s association

with her daughter who was likewise disabled, and perceived as disabled by

Defendant.

          8.      Instead of accommodating Plaintiff for either of these disability-related

impairments, Defendant subjected Plaintiff to disparate treatment and held her to a

different standard than other non-disabled employees.

          9.      Plaintiff disclosed the conditions which impacted both Plaintiff and her

daughter to Director of Nursing Clarissa Cooper at the beginning of her employment

with Defendant.

          10.     Plaintiff raised the issue of the conditions which impacted both herself

and her daughter again in July of 2017 when she applied for FMLA protection.

Defendant’s mistreatment of Plaintiff became more severe following Plaintiff’s

request for FMLA protection.


1
    Plaintiff’s daughter’s medical condition is not disclosed herein because she is a minor.


                                                   3
     Case 5:20-cv-00233-TKW-MJF Document 12 Filed 09/30/20 Page 4 of 13




      11.    The disparate treatment came primarily from Clarissa Cooper, Health

Services Administrator Rhonda McAlpin, and HR Representatives Sara Brus and

Kathleen Down.

      12.    Plaintiff received a final counseling on January 24, 2018 based upon

allegations made against Plaintiff regarding an alleged failure to properly secure a

syringe. Only Plaintiff was counseled for this issue despite the fact that other

employees regularly engaged in similar practices.

      13.    Shortly thereafter, Plaintiff’s employment was terminated on February

5, 2018. The termination of Plaintiff’s employment is unsupported by any legitimate

reason, and is in fact due to the disabilities form which Plaintiff and her daughter

suffered, the request for accommodation Plaintiff made as a result of the disabilities,

and Plaintiff’s request for medical leave protected under the FMLA.

      14.    Plaintiff retained the undersigned to represent her interests in this cause

and is obligated to pay a fee for these services. Defendant should be made to pay

said fees under the laws referenced herein.

                                 COUNT I
                        DISABILITY DISCRIMINATION

      15.    Paragraphs 1 through 14 are re-alleged and incorporated herein by

reference.




                                           4
     Case 5:20-cv-00233-TKW-MJF Document 12 Filed 09/30/20 Page 5 of 13




         16.   This count sets forth a claim against Defendant for disability

discrimination under the Americans with Disabilities Act of 1990 (ADA), 42 U.S.C.

§§ 12101 et seq.

         17.   Plaintiff has been the victim of discrimination on the basis of her

disability and/or perceived disability. During the course of Plaintiff’s employment

with Defendant, she was treated differently than similarly situated non-

disabled/perceived-as-disabled employees.

         18.   Plaintiff requested to report to work late and leave early on a limited

number of days as an accommodation to care for both herself and her child.

Defendant ostensibly agreed, but later disciplined Plaintiff for taking approved

leave.

         19.   There is no question that Defendant was aware of the conditions which

negatively impacted both Plaintiff and her daughter, and the resultant disparate

treatment which Plaintiff suffered as a result because Plaintiff made multiple written

complaints to Defendant regarding the same:

               October 13, 2017: “My daughter has been going through
               some major health issues so I talked openly with Mrs.
               Cooper to keep her informed of all that was going on, and
               how it was contributing to my own health issues, and so
               she would be aware of upcoming dr appointments, ect. The
               very next day I was called into her office for a final
               warning regarding my time/ attendance.”

               November 14, 2017: “I was accused of leaving work for
               another employee to do, when I was following my

                                           5
     Case 5:20-cv-00233-TKW-MJF Document 12 Filed 09/30/20 Page 6 of 13




               clinician's order, and then orders and notes that I signed
               off were changed.”

               November 28, 2017: “And, as far as my time and
               attendance goes, if Mrs. Cooper asked you to take a look
               at mine in particular, I take full responsibility for it, but I
               know that she did NOT include the days where she gave
               permission for me to arrive late or leave early due to
               helping my daughter get ready for school for pictures, MD
               appointments, ect. Permission was asked and always
               approved, even if not reflected.”

       20.     Defendant is liable for the differential treatment of Plaintiff which

adversely affected the terms and conditions of Plaintiff’s employment with

Defendant. The specific differential treatment in question which Plaintiff suffered

includes oral approval for time off followed by written discipline issued as though

no permission had been given, ostracization of Plaintiff for the conditions which

negatively impacted both Plaintiff and her daughter, and ultimately wrongful

termination.

       21.     Defendant controlled the actions and inactions of the persons making

decisions affecting Plaintiff, or it knew or should have known of these actions and

inactions, and failed to take prompt and adequate remedial action, or took no action

at all to prevent the abuses to Plaintiff.

       22.     In essence, the actions of agents of Defendant, which were each

condoned and ratified by Defendant, were disability/perceived-disability based and

in violation of the laws set forth herein.



                                             6
     Case 5:20-cv-00233-TKW-MJF Document 12 Filed 09/30/20 Page 7 of 13




       23.    The discrimination complained of herein affected a term, condition, or

privilege of Plaintiff's continued employment with Defendant.                 Plaintiff was

wrongfully harassed with unwarranted discipline, and ultimately terminated. The

events set forth herein led, at least in part, to Plaintiff’s termination.

       24.    Defendant's     conduct     and    omissions      constitutes     intentional

discrimination and unlawful employment practices based upon disability or

perceived disability and/or Plaintiff’s record of impairment.

       25.    As a direct and proximate result of Defendant's conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, mental anguish, loss of enjoyment of life

and other non-pecuniary losses, along with lost back and front pay, interest on pay,

bonuses, and other benefits. These damages have occurred in the past, are permanent

and continuing. Plaintiff is entitled to injunctive/equitable relief and punitive

damages.

                             COUNT II
             DISABILITY–ASSOCIATIONAL DISCRIMINATION

       26.    Paragraphs 1 through 14, and 19 are re-alleged and incorporated herein

by reference.

       27.    This count sets forth a claim against Defendant for disability-

associational discrimination under the Americans with Disabilities Act of 1990

(ADA), 42 U.S.C. §§ 12101 et seq.

                                             7
     Case 5:20-cv-00233-TKW-MJF Document 12 Filed 09/30/20 Page 8 of 13




         28.   Plaintiff has been the victim of discrimination on the basis of her

association with her disabled or perceived-as-disabled daughter. During the course

of Plaintiff’s employment with Defendant, she was treated differently than similarly

situated employees who were not associated with disabled people.

         29.   Plaintiff requested to report to work late and leave early on a limited

number of days as an accommodation to care for both herself and her child.

Defendant ostensibly agreed, but later disciplined Plaintiff for taking approved

leave.

         30.   Defendant is liable for the differential treatment of Plaintiff which

adversely affected the terms and conditions of Plaintiff’s employment with

Defendant. The specific differential treatment in question which Plaintiff suffered

includes oral approval for time off followed by written discipline issued as though

no permission had been given, ostracization of Plaintiff for the conditions which

negatively impacted both Plaintiff and her daughter, and ultimately wrongful

termination.

         31.   Defendant controlled the actions and inactions of the persons making

decisions affecting Plaintiff, or it knew or should have known of these actions and

inactions, and failed to take prompt and adequate remedial action or took no action

at all to prevent the abuses to Plaintiff.




                                             8
     Case 5:20-cv-00233-TKW-MJF Document 12 Filed 09/30/20 Page 9 of 13




       32.    In essence, the actions of agents of Defendant, which were each

condoned and ratified by Defendant, were associational-disability based and in

violation of the laws set forth herein.

       33.    The discrimination complained of herein affected a term, condition, or

privilege of Plaintiff's continued employment with Defendant.                 Plaintiff was

wrongfully harassed with unwarranted discipline, and ultimately terminated. The

events set forth herein led, at least in part, to Plaintiff’s termination.

       34.    Defendant's     conduct     and    omissions      constitutes     intentional

discrimination and unlawful employment practices based upon Plaintiff’s known

association with her disabled, or perceived-as-disabled daughter.

       35.    As a direct and proximate result of Defendant's conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, mental anguish, loss of enjoyment of life

and other non-pecuniary losses, along with lost back and front pay, interest on pay,

bonuses, and other benefits. These damages have occurred in the past, are permanent

and continuing. Plaintiff is entitled to injunctive/equitable relief and punitive

damages.

                          COUNT III
       VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT

       36.    Paragraphs 1 through 14, and 19 are re-alleged and incorporated herein

by reference.

                                             9
    Case 5:20-cv-00233-TKW-MJF Document 12 Filed 09/30/20 Page 10 of 13




         37.   This count sets forth a claim against Defendant for violation of the

Family and Medical Leave Act of 1993 (FMLA), 29 U.S.C. §§ 2612, 2624.

         38.   This is an action against Defendant for harassing Plaintiff due to using

intermittent leave for a known serious medical condition of Plaintiff’s daughter as

well as her own known serious medical condition, and for terminating Plaintiff for

taking time off that was protected under the FMLA. This is both an interference and

retaliation case.

         39.   After taking intermittent leave for both Plaintiff’s and Plaintiff’s

daughter’s serious health conditions, Defendant made changes to Plaintiff’s work

environment (including but not limited to modifying Plaintiff’s schedule) and

subjected Plaintiff to hostility due to her and her daughter’s known serious medical

conditions. Defendant then took adverse personnel actions against Plaintiff for using

protected leave, and ultimately terminated her employment because of her need for

leave.

         40.   Plaintiff was denied rights and benefits conferred by the FMLA. As

stated supra, Plaintiff made Clarissa Cooper aware of the disabling conditions which

negatively impact both Plaintiff and Plaintiff’s daughter around the same time she

was hired. Defendant did not inquire further or provide Plaintiff with any FMLA

documentation or forms as required by the FMLA. The FMLA requires Defendant




                                           10
    Case 5:20-cv-00233-TKW-MJF Document 12 Filed 09/30/20 Page 11 of 13




to inquire prior to a formal request for FMLA protection, and Defendant failed to

meet this requirement, which resulted in the denial of FMLA benefits to Plaintiff.

      41.    Prior to Plaintiff’s need for leave for her and her daughter’s known

serious medical conditions, she worked for Defendant for more than one year and he

worked for more than 1,250 hours.

      42.    Defendant’s violations of the FMLA were willful –Defendant was

aware of the disabling conditions which negatively impact both Plaintiff and

Plaintiff’s daughter, and nonetheless issued discipline for contrived time and

attendance issues after Plaintiff was informed she was excused from work pursuant

to the FMLA.

      43.    As a direct and proximate result of Defendant's conduct described

above, Plaintiff has suffered past and future pecuniary losses, inconvenience, lost

back and front pay, interest on pay, bonuses, and other benefits. These damages

have occurred in the past, are occurring at present and will continue in the future.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendant for the

             following:

             (a)   that process issue and this Court take jurisdiction over this case;

             (b)   that this Court grant equitable relief against Defendant under the

                   applicable counts set forth above, mandating Defendant’s



                                          11
Case 5:20-cv-00233-TKW-MJF Document 12 Filed 09/30/20 Page 12 of 13




             obedience to the laws enumerated herein and providing other

             equitable relief to Plaintiff;

       (c)   enter judgment against Defendant and for Plaintiff awarding all

             legally-available general and compensatory damages and

             economic loss to Plaintiff from Defendant for Defendant’s

             violations of law enumerated herein;

       (d)   enter judgment against Defendant and for Plaintiff permanently

             enjoining Defendant from future violations of law enumerated

             herein;

       (e)   enter judgment against Defendant and for Plaintiff awarding

             Plaintiff attorney's fees and costs under the various laws cited

             above and as otherwise allowed by law;

       (f)   award Plaintiff interest where appropriate;

       (g)   award Plaintiff punitive damages against Defendant; and

       (h)   grant such other further relief as being just and proper under the

             circumstances.




                                    12
Case 5:20-cv-00233-TKW-MJF Document 12 Filed 09/30/20 Page 13 of 13




                  DEMAND FOR TRIAL BY JURY

 Plaintiff hereby demands a trial by jury on all issues herein that are so triable.



                                          Respectfully submitted,


                                          /s/ Marie A. Mattox
                                          Marie A. Mattox [FBN 0739685]
                                          MARIE A. MATTOX, P.A.
                                          203 North Gadsden Street
                                          Tallahassee, FL 32301
                                          Telephone: (850) 383-4800
                                          Facsimile: (850) 383-4801
                                          marie@mattoxlaw.com
                                          Secondary sources:
                                          michelle@mattoxlaw.com
                                          marlene@mattoxlaw.com

                                          ATTORNEYS FOR PLAINTIFF




                                     13
